05/08/2020


 1   Pamela D. Bucy                                                                  Case Number: PR 20-0262
     Chief Disciplinary Counsel
 2   P.O. Box 1099
     Helena, MT 59624-1099
3    (406)442-1648
     pbucv(a montanaodc.oru.
4
     Office of Disciplinary Counsel
 5

6

7

 8
                    BEFORE THE COMMISSION ON PRACTICE OF THE
9
                     SUPREME COURT OF THE STATE OF MONTANA
10
                                    *** **********

11
     IN THE MATTER OF JENNIFER WEBBER,                 Supreme Court No.
12
     An Attorney at Law,                               ODC File Nos. 19-094 and 20-010
13
     Respondent.                                       COMPLAINT
14
                                                       Rules 1.3, 1.4, 1.5, 1.15, 1.16, 1.18,
15                                                     3.2, MRPC
16
            By leave ofthe Commission on Practice granted on April 23,2020,the Office
17
     of Disciplinary Counsel for the State of Montana("ODC"),hereby charges Jennifer
18
     Webber with professional misconduct as follows:
19
                                      General Allegations
20
            1.      Jennifer Webber, hereinafter referred to as Respondent, was admitted
21
     to the practice of law in the State of Montana in 2013, at which time she took the
22
     oath required for admission, wherein she agreed to abide by the Rules ofProfessional
23
     Conduct, the Disciplinary Rules adopted by the Supreme Court, and the highest
24
     standards of honesty, justice and morality, including but not limited to, those
25
     outlined in parts 3 and 4 of Chapter 61, Title 37, Montana Code Annotated.


     Complaint - Page 1
 1          2.     The Montana Supreme Court has approved and adopted the Montana
2    Rules of Professional Conduct ("MRPC"), governing the ethical conduct of
3    attorneys licensed to practice in the State of Montana, which Rules were in effect at
4    all times mentioned in this Complaint.
5                                      Count One
                                   (ODC File No. 19-094)
6
            3.     ODC realleges and incorporates paragraphs 1 through 2 of the General
7
     Allegations as if fully restated in this Count One.
8
            4.     James Weber and his wife ("Webers") retained Respondent in March
9
     2019 to assist in their estate planning. Webers paid Respondent a $2,700 retainer.
10
     Time was of the essence.
11
            5.     At their initial meeting, Webers gave Respondent all pertinent and
12
     necessary information to begin drafting the estate planning documents.
13
            6.     Respondent failed to prepare or complete the estate planning
14
     documents for the Webers; she did not provide any work product or send a billing
15
     statement.
16
            7.      Webers were forced to hire another lawyer, who prepared their estate
17
     planning documents within days and charged $855.
18
            8.     Respondent's failure to represent her clients with reasonable diligence
19
     to carry out the representation constitutes a violation of Rule 1.3, MRPC.
20

21
                                       Count Two
                                   (ODC File No. 19-094)
22
            9.     ODC realleges and incorporates paragraphs 1 through 2 of the General
23
     Allegations and paragraphs 4 through 7 ofCount One as iffully restated in this Count
24
     Two.
25
     ///


     Complaint - Page 2
 1          10.     Despite calling and emailing Respondent on numerous occasions,
 2   Webers heard nothing from her until May 4, 2019 after they requested a refund of
 3   the unearned portion of the retainer and the return oftheir original documents.
4           11.     On May 4, 2019, Respondent informed Webers of her recent health
 5   issues and offered to deliver the final draft of their estate planning documents.
6    Webers agreed to meet on the day Respondent suggested and requested she confirm.
 7          12.     Respondent failed to respond to Webers' email, failed to meet Webers,
8    and failed to provide the documents, which she asserted were completed.
9           13.     Webers and their daughter made several additional attempts to contact
10   Respondent without success.
11          14.    In their last correspondence, Webers again demanded a refund of the
12   unearned retainer and their original documents from Respondent. She failed to
13   respond.
14          15.     Respondent violated Rule 1.4, MRPC, for failing to reasonably
15   communicate with Webers and respond to their inquiries.
16
                                      Count Three
17                                 (ODC File No. 19-094)
18          16.     ODC realleges and incorporates paragraphs 1 through 2 ofthe General

19   Allegations, paragraphs 4 through 7 of Count One, and paragraphs 10 through 14 of

20   Count Two as if fully restated in this Count Three.

21          17.    Respondent collected a $2,700 retainer from Webers but failed to

22   perform or complete the legal services for which she was hired.

23          18.    Respondent failed to refund all or a portion of the retainer, despite

24   Webers' requests.

25   ///



     Complaint - Page 3
 1          19.     Webers sought and obtained a defaultjudgment against Respondent for
2    return of their full retainer payment and original documents, plus costs expended,
 3   for a total of$2,805. Respondent has failed to pay thejudgment and return Webers'
4    original documents.
 5          20.     Respondent violated Rule 1.5(a) by collecting an unreasonable fee from
6    Webers and failing to complete legal services.
 7          21.    Respondent violated Rule 1.16(d), MRPC,for failing to return Webers'
 8   original documents and refund the unearned fees.
9                                       Count Four
10
                                    (ODC File No. 19-094)
            22.     ODC realleges and incorporates paragraphs 1 through 2 of the General
11
     Allegations, paragraphs 4 through 6 ofCount One,and paragraph 17 ofCount Three,
12
     as if fully restated in this Count Four.
13
            23.     Respondent failed to provide a written fee agreement or other writing
14
     memorializing the fee arrangement, including the scope of representation and basis
15

16
     or rate ofthe fee in violation of Rule 1.5(b), MRPC.
                                        Count Five
17
                                    (ODC File No. 19-094)
18
            24.    ODC realleges and incorporates paragraphs 1 through 2 ofthe General
19
     Allegations, paragraphs 4 through 7 of Count One, and paragraphs 11 through 12 of
20
     Count Two, as if fully restated in this Count Five.
21
            25.     After Webers inquired about the status of their matter, Respondent
22
     informed Webers she was having health problems, which caused the delay and lack
23
     of communication.       She offered to deliver the documents she asserted were
24
     complete. She failed to do so and did not contact Webers again.
25
            26.    Respondent notified ODC she was having health problems.


     Complaint - Page 4
 1           27.    Respondent failed to withdraw from representing the Webers when she
2    became aware her health issues impaired her ability to represent her clients diligently
3    and to reasonably communicate with them, which constitutes a violation of Rule
4    1.16(a), MRPC.
5                                       Count Six
                                    (ODC File No. 19-094)
6
             28.    ODC realleges and incorporates paragraphs 1 through 2 of the General
7
     Allegations, paragraphs 4 through 7 of Count One, paragraphs 10 and 14 of Count
8
     Two,and paragraphs 17 through 19 of Count Three, as if fully restated in this Count
9
     Six.
10
             29.    Webers paid Respondent's retainer fee in March 2019. Respondent's
11
     IOLTA trust account had a zero balance throughout the months of March and April
12
     2019.
13
             30.    On May 1, 2019, Respondent transferred $550 from her operating
14
     account into her IOLTA trust account. No other funds were deposited or transferred
15
     into the IOLTA trust account. On June 17, 2019, those funds were later transferred
16
     back to her operating account, leaving a zero balance in the IOLTA.
17
             31.    Between June 17 through the end ofDecember 2019,there was no other
18
     account activity with the exception of interest.
19
             32.    Respondent violated Rules 1.15 and 1.18, MRPC,by failing to deposit
20
     Webers' retainer payment into her IOLTA trust account and maintain it in the
21
     account until it was earned.
22

23
                                       Count Seven
                                    (ODC File No. 20-010)
24
             33.    ODC realleges and incorporates paragraphs 1 through 2 of the General
25
     Allegations as if fully restated in this Count Seven.


     Complaint - Page 5
 1          34.    In April 2019, Janice and Randy Gill ("Gills") hired Respondent to
 2   assist them in seeking guardianship ofRandy's mother,L.M.G.,and conservatorship
 3   over her estate. Gills paid Respondent $100 cash at their initial meeting for the filing
4    fee and subsequently paid $2,500 by credit card for Respondent's retainer.
 5          35.     Gills expressed to Respondent the matter was urgent due to specific
6    family dynamics. They were already acting as L.M.G.'s primary caregivers.
 7          36.    On April 11, 2019, Respondent filed a Petition for Temporary and Full
 8   Guardianship and Conservatorship and filed the temporary letters on April 12. The
9    same day,the Court issued orders appointing a physician, visitor, attorney, and Gills
to   as co-guardians/conservators. The temporary conservatorship/guardianship would
ii   expire October 12, 2019.
12          37.     Over the next six months, Gills attempted to contact Respondent
13   numerous times by phone calls, text messages, and emails, succeeding on only one
14   occasion.
15          38.    Respondent filed a motion to extend the temporary guardianship on
16   September 12, 2019. On September 24, 2019, the Court granted the motion and
17   extended the temporary guardianship/conservatorship and scheduled a hearing for
18   November 7, 2019. Respondent failed to notify Gills of the hearing.
19          39.     Gills were forced to hire and pay a new attorney, Andrew Billstein
zo ("Billstein"), to complete the guardianship/conservatorship matter. Billstein's firm
21   charged Gills $500 plus costs.
22          40.    On October 25, 2019, Billstein attempted to contact Respondent and
23   requested she sign and return the attached notice of substitution of counsel. Time
24   was of the essence, as the hearing was approaching and Billstein needed to request
25   a continuance. Respondent failed to timely respond. Billstein was forced to seek



     Complaint - Page 6
 1   substitution without Respondent's cooperation, causing delay.
 2          41.     After the December 5, 2019 hearing, Gills were appointed full co-
3    guardians and co-conservators.
4           42.     Respondent violated Rules 1.3 and 3.2, MRPC, by failing to act with
5    reasonable diligence or make reasonable efforts to expedite Gills' petition for
6    guardianship/conservatorship consistent with their interests.
7           43.     Respondent violated Rule 1.4, MRPC, by failing to keep her clients
 8   reasonably informed or to respond to Gills' inquiries about the status ofthe matter.
9                                     Count Eight
10
                                   (ODC File No.20-010)
            44.     ODC realleges and incorporates paragraphs 1 through 2 of the General
11
     Allegations and paragraphs 34 through 40 of Count Seven as if fully restated in this
12
     Count Eight.
13
            45.     On April 5,2019,Respondent collected a $2,500 retainer from Gills but
14

15
     failed to complete the legal services for which she was hired.
            46.    By letter dated January 2, 2020, Billstein advised Respondent he and
16
     his firm completed the guardianship/conservatorship matter for Gills and
17

18
     encouraged her to refund any unearned fees Gills paid her. Respondent did not
     respond.
19
            47.    In their January 31, 2020 grievance to ODC, a copy of which
20
     Respondent received, Gills stated they wanted a retainer refund of at least $2,000.
21
            48.    In her March 27, 2020 email to ODC, Respondent admitted she owed
22
     Gills a partial refund.
23
            49.    By collecting a retainer from Gills and failing to complete the services
24
     for which she was hired, Respondent charged an unreasonable fee in violation Rule
25




     Complaint - Page 7
1.5(a), MRPC.
       50.     Respondent's failure to return property belonging to Gills (a retainer
refund for unearned fees) constitutes a violation of Rule 1.16(d), MRPC.

                                   Count Nine
                               (ODC File No. 20-010)
       51.     ODC realleges and incorporates paragraphs 1 through 2 ofthe General
Allegations and paragraphs 34 through 40 of Count Seven as if fully restated in this
Count Nine.
       52.     Respondent asserted her health issues affected her ability to complete
the legal services for which she was hired and to respond to Gills' and Billstein's
attempts to contact her, causing delay.
       53.     When it became clear she could not fulfill her duties, Respondent was
obligated to withdraw from representation and refund any unearned fees.
       54.     Respondent failed to withdraw from representing the Gills when she
became aware her health issues impaired her ability to represent her clients
diligently, to expedite the guardianship/conservatorship matter, and to reasonably
communicate with them, which constitutes a violation of Rule 1.16(a), MRPC.

                                   Count Ten
                               (ODC File No. 20-010)
       55.     ODC realleges and incorporates paragraphs 1 through 2 of the General
Allegations, paragraphs 34 through 40 of Count Seven, and paragraphs 45 through
48 of Count Nine, as if fully restated in this Count Ten.
       56.     Gills paid Respondent's $2,500 retainer fee on April 5, 2019.
Respondent's IOLTA trust account had a zero balance at the end of April 2019.
Respondent failed to deposit the retainer into her IOLTA trust account.
       57.     On May 1, 2019, Respondent transferred $550 from her operating


Complaint - Page 8
 1   account into her IOLTA trust account. No other funds were deposited or transferred
 2   into the IOLTA trust account. On June 17, 2019, those funds were later transferred
3    back to her operating account, leaving a zero balance in the IOLTA.
4           58.    Between June 17 through the end ofDecember 2019,there was no other
 5   account activity with the exception of interest.
6           59.    Respondent violated Rules 1.15 and 1.18, MRPC,by failing to deposit
7    Gills' retainer payment into her IOLTA trust account and maintain it in the account
 8   until it was earned.
9           WHEREFORE,the Office of Disciplinary Counsel prays:
10          1. That a Citation be issued to the Respondent, to which shall be attached a
11   copy of the complaint, requiring Respondent, within twenty (20) days after service
12   thereof, to file a written answer to the Complaint;
13          2. That a formal hearing be had on the allegations ofthis complaint before an
14   Adjudicatory Panel of the Commission;
15          3. That the Adjudicatory Panel of the Commission make a report of its
16   findings and recommendations after a formal hearing to the Montana Supreme
17   Court, and, in the event the Adjudicatory Panel finds the facts warrant disciplinary
18   action and recommends discipline, that the Commission also recommend the nature
19   and extent of appropriate disciplinary action; and,
20          4. For such other and further relief as deemed necessary and proper.
21          DATED this           day of May,2020.
22                                          OFFICE OF DISCIPLINARY COUNSEL
23

24                                                 diktd-A-
                                            By:                          131
25
                                                   Pamela D. Bucy
                                                   Chief Disciplinary Counsel


     Complaint - Page 9